SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 Filed by the Registrant / X / Filed by a Party other than the Registrant / / Check the appropriate box: / / Preliminary Proxy Statement. / / Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e) (2)). / X / Definitive Proxy Statement. / / Definitive Additional Materials. / / Soliciting Material Pursuant to § 240.14a-12. TH LEE, PUTNAM INVESTMENT TRUST (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): / X / No fee required. / / Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)
